Draper, J.
The relator has filed an original action in this court whereby he seeks an alternative writ of mandate against the respondent, Judge of the Monroe Circuit Court.
*658*657The relief sought relates to a proceeding in an inferior court, and Rule 2-85 of this court requires that in such cases “certified copies of all pleadings, orders *658and entries pertaining to the subject matter should be set out in the petition or made exhibits thereto.” Compliance with this rule is necessary if this court is to be sufficiently advised so as to decide the issues presented.
The certified copies which the relator has supplied with his petition are not sufficient to comply with the rule, and are wholly insufficient to enable this court to determine whether or not an alternative writ should issue.
Neither does the petitioner allege service of a copy of his pleading in the Monroe Circuit Court upon the Attorney General of the State of Indiana as required by §49-1937, Burns’ 1951 Replacement. See State ex rel. Buchanan v. Gerdink (1947), 225 Ind. 473, 75 N. E. 2d 899; State ex rel. Minton v. Parke Cir. Ct. (1947), 226 Ind. 55, 77 N. E. 2d 749; Becker v. Stanley (1950), 228 Ind. 429, 92 N. E. 2d 851; State ex rel. Ketchum v. Marshall (1952), 231 Ind. 70, 106 N. E. 2d 796.
Neither has the trial court, as distinguished from the judge of that court, been made a party to this proceeding. See Selke v. State (1937), 211 Ind. 232, 6 N. E. 2d 570.
Petition denied.
Note. — Reported in 122 N. E. 2d 733.